Citation Nr: 1802415	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  12-03 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right knee arthritis.

2.  Entitlement to a disability rating in excess of 10 percent for left knee arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 through July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Original jurisdiction of this matter has since been transferred to the RO in Pittsburgh, Pennsylvania.

The Board remanded this matter in July 2016 for further development.  That development has been performed.  The matter now returns to the Board for de novo review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has provided VA with copies of a June 2016 notice of fully favorable decision and decision letter from the Social Security Administration.  According to those documents, the Veteran has been awarded social security disability benefits for disability due at least in part to the service-connected knee disabilities that are at issue here.

The Veteran's social security records are likely to contain new and additional evidence that pertains to the extent of the disabilities and impairment associated with the Veteran's knees and are likely relevant to this appeal.  Given the same, the Board is obligated to request and obtain those records.  38 C.F.R. § 3.159 (c)(2) (2017); see also Baker v. West, 11 Vet. App. 163, 139 (1998) (holding that VA's duty to assist includes obtaining SSA records); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to obtain social security records applies only to records relevant to a Veteran's present claim).

The Board notes that in its previous remand it also directed that efforts be made to request from the Veteran additional information and an appropriate release for the private treatment records from Dr. I.  A July 2016 letter that was mailed to the Veteran asked that he provide additional treatment records and/or a signed VA 21-4142 release for such records.  No response was received from the Veteran.

Given that still additional development is necessary at this juncture, the Veteran should be given another opportunity to provide information as to the whereabouts of the records for his treatment with Dr. I, and, a signed VA 21-4142 release for those records.  Also, the Veteran should be asked to identify any other private and/or VA treatment providers who have rendered treatment for his knees since May 2017.  VA must then make efforts to obtain the records for treatment identified by the Veteran.  38 C.F.R. § 3.159 (2017).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked whether he has additional evidence pertaining to his knees, including the records for treatment received by him from Dr. I., and if so, he should be provided assistance in obtaining it.  Relevant VA treatment records dated from May 2017 through the present should be associated with the record.  If such records are not available, the record should be so documented.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Obtain the Veteran's social security records.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Perform any additional development deemed necessary.

4.  After completion of the above development, the issues on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

